Citation Nr: 0836965	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  96-32 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for epididymitis.

2.	Entitlement to service connection for dizziness.

3.	Entitlement to service connection for a low back disorder.

4.	Entitlement to service connection for bilateral hearing 
loss.

5.	Entitlement to service connection for a right hand 
disorder.

6.	Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 20 percent 
disabling.

7.	Entitlement to an increased rating for 
neurodermatitis/eczema, currently evaluated as 10 percent 
disabling.

8.	Entitlement to a 10 percent evaluation for multiple 
noncompensable service-connected conditions pursuant to 38 
C.F.R. § 3.324.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to October 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran testified before the undersigned Acting Veterans 
Law Judge at a December 2007 hearing at the RO.  A transcript 
of the hearing is of record.

The issues of entitlement to service connection for bilateral 
hearing loss and a right hand disorder and entitlement to an 
increased rating for neurodermatitis/eczema are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT
1.	There is no competent evidence to establish that the 
veteran is currently diagnosed with epididymitis.

2.	There is no competent evidence to establish that the 
veteran is currently diagnosed with a disability resulting 
in symptoms of dizziness.

3.	A chronic low back disorder was not manifested in active 
service, and there is no probative evidence establishing 
an etiological relationship between the veteran's current 
low back disorder and his active service.

4.	The veteran's right knee disorder is manifested by 
subjective complaints of painful motion, fatigability and 
instability with objective findings of limitation of 
motion; there is no objective evidence of subluxation, 
instability or impairment of the tibia or fibula.

5.	The veteran is in receipt of a combined 100 percent 
evaluation for service-connected cognitive disorder, 
temporomandibular joint dysfunction, bilateral knee 
disorder and neurodermatitis/eczema; he cannot receive 
additional compensation under the provisions of 38 C.F.R. 
§ 3.324 as a matter of law.


CONCLUSIONS OF LAW

1.	Epididymitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.	Dizziness was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.	A chronic low back disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

4.	The criteria for an evaluation in excess of 20 percent for 
residuals of a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.   § 4.71a, 
Diagnostic Code 5260 (2007).

5.	A compensable evaluation pursuant to the provisions of 38 
C.F.R. § 3.324 is precluded as a matter of law.  38 C.F.R. 
§ 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

With regards to all VCAA notice elements of the veteran's 
service connection claims, and VCAA notice elements two and 
three of the veteran's increased rating claim, the Board 
finds that a March 2007 notice letter fully satisfied these 
duties to notify provisions.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the March 2007 notice 
letter requested that the veteran provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the veteran.  Finally, the notice 
letter advised the veteran what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (Court) issued a decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), which held that, for an 
increased compensation claim, section 5103(a) requires first 
element notice which, at a minimum, notifies the claimant 
that he must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on his employment and daily life.  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 41. 

In this case, the veteran was provided pertinent information 
in the March 2007 VCAA notice letter.  Specifically, the 
March 2007 letter informed the veteran of the need to provide 
on his own, or by VA, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the veteran's employment.  He 
was also told that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic code(s) from 38 Code of Federal Regulations, Part 
4, and that his disability would be assigned a rating between 
0 and 100 percent.  Finally, the March 2007 letter provided 
the veteran with examples of pertinent medical and lay 
evidence that he may submit (or ask the Secretary to obtain) 
relevant to establishing entitlement to increased 
compensation.  

The Board acknowledges that the March 2007 letter did not 
make reference to specific diagnostic codes or applicable 
criteria necessary to warrant an increased rating which might 
not be evident from demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of that 
worsening on his employment and daily life.  However, the 
veteran was provided applicable rating criteria involving 
specific measurements or testing results, namely, range of 
motion testing, in a June 2003 supplemental statement of the 
case.  Presuming that he read the documents pertinent to his 
claim, he has had actual knowledge of the contents of the 
Diagnostic Codes in question.

The Board also acknowledges the March 2007 letter did not 
specifically inform the veteran that he must provide evidence 
demonstrating the effect any worsening of his service-
connected disability has on his daily life.  However, this 
letter advised him that he may submit statements from persons 
who have witnessed how his disability symptoms affect him.  
The Board finds that the veteran could be reasonably expected 
to understand the need to provide evidence regarding the 
impact of his service-connected disability on his daily life, 
as opposed to his employment, from this statement.  Moreover, 
the Board concludes that the veteran demonstrated actual 
knowledge of the need to submit evidence regarding the impact 
of his disability on his daily life during his December 2007 
Board hearing (veteran stated that "it is real difficult for 
me to climb steps.")  Under these circumstances, the Board 
finds that any VCAA notice error with respect to this 
provision of first element notice is non-prejudicial to the 
veteran, and that the Board may proceed with its decision.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (all 
VCAA notice errors are presumed prejudicial and require 
reversal unless the VA can show that the error did not affect 
the essential fairness of the adjudication, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence).  

The Board notes that the March 2007 letter was sent 
subsequent to the initial unfavorable agency decision in June 
1995.  However, the Board finds that any timing defect with 
regard to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the veteran by this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a May 2007 supplemental statement of the 
case was provided to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In Vazquez-Flores, supra, the Court stated that "[n]othing 
in law or common sense supports a conclusion that the Court 
should put on blinders and ignore [the 'extensive 
administrative appellate process'] or a conclusion that a 
notice error prior to the initial decision by the Secretary 
could not be rendered non-prejudicial when the full panoply 
of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  Id.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

As a final matter, on March 3, 2006, the Court issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006), which held that the VCAA notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  The March 2007 VCAA letter provided such notice.

In light of the above, the Board finds that nearly all notice 
required by VCAA and implementing regulations were furnished 
to the veteran.  For those elements of notice that the 
veteran was not specifically informed, the Board has 
demonstrated that any defective predecisional notice error is 
non-prejudicial in terms of the essential fairness of the 
adjudication. and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service treatment records are associated with the claims 
file.  Post-service VA and private treatment records and 
reports have also been obtained, as have Social Security 
Administration (SSA) records.  The veteran has not identified 
any additional records that should be obtained prior to a 
Board decision.  The veteran was afforded VA examinations in 
December 1994, June and July 1996, May 1997, March and 
October 1998, July 2001 and April 2007.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2007); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

I.	Service Connection

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Dizziness and Epididymitis

The veteran contends he suffers from symptoms of dizziness 
and epididymitis.  Specifically, the veteran asserts that he 
has suffered from these conditions since active service.  
Service treatment records indicate the veteran suffered from 
occasional symptoms of dizziness during service.  With 
regards to epididymitis, the Board observes a 1994 service 
treatment record indicating a possible diagnosis of acute 
epididymitis.  However, the Board notes that the veteran was 
not diagnosed with a chronic disorder resulting in symptoms 
of dizziness or chronic epididymitis during active service.  

The Board also notes that there is no evidence that the 
veteran is currently diagnosed with epididymitis or any 
disability resulting in symptoms of dizziness.  In this 
regard, the Board notes that results of a January 2003 VA 
scrotal ultrasound indicated no evidence of epididymitis.  
With respect to dizziness, a June 1996 VA examination found 
no chronic disorder leading to dizziness and diagnosed the 
veteran with transient lightheadedness of no clinical 
significance.

The veteran has provided no competent medical evidence 
indicating he currently suffers from either epididymitis or 
any disability resulting in symptoms of dizziness.  Without a 
current diagnosis of a disability, the Board cannot grant 
service connection.  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability). 

In sum, the Board finds that there is no competent evidence 
of a current diagnosis of epididymitis or any disability 
resulting in symptoms of dizziness.  The veteran has produced 
no competent evidence or medical opinion in support of his 
claim that he suffers from such disorders, and all evidence 
included in the record weighs against granting the veteran's 
claim.  

Low Back Disorder

The veteran maintains that his current low back disorder, 
diagnosed as chronic lumbosacral strain and sprain, is the 
direct result of his active service.  

Service treatment records indicate the veteran periodically 
complained of low back pain during active service.  In March 
1987, the veteran was involved in a motor vehicle accident.  
Emergency treatment notes after the accident indicate the 
veteran suffered from tenderness of the lumbar spine.  
Treatment records dated April 1987 note "subjective lower 
back pain."  However, no chronic low back disorder was 
diagnosed, and by August 1987, the veteran's low back 
musculoskeletal injury was noted as "essentially resolved" 
with full range of motion on all planes.  Finally, the Board 
observes that, while an October 1994 Report of Medical 
Examination completed upon the veteran's separation from 
service, notes tenderness in back to palpation upon 
examination, no chronic low back disorder was noted.  As 
such, the Board finds that there is no competent medical 
evidence of a chronic low back disorder in service.

There is also no evidence of continuity of symptomatology in 
the instant case.  Post-service medical evidence of a low 
back disorder is first documented in August 1999 after a 
second motor vehicle accident.  In fact, the Board observes 
an April 2000 private medical report notes the veteran stated 
his back was "pain free" prior to the August 1999 motor 
vehicle accident.  There is no indication the veteran sought 
treatment for a back disorder prior to this date.

In sum, the Board finds that there is no evidence of a 
chronic low back disorder shown within service.  The evidence 
of record also does not support the veteran's contention that 
he has suffered a continuity of symptomatology since 
separation from active service.  The threshold question 
therefore is whether there is sufficient medical evidence to 
establish an etiological link between the veteran's current 
low back disorder and his active service.  With consideration 
of no chronic low back disorder shown in service and the 
April 2000 medical report noting no back pain prior to an 
August 1999 motor vehicle accident, a preponderance of the 
evidence is against the veteran's claim.  The veteran has 
produced no competent medical evidence or competent medical 
opinion establishing a relationship between his current low 
back disorder and his active service.

The Board acknowledges that the veteran himself has claimed 
he currently suffers from a chronic low back disorder arising 
from his active service.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Espiritu, supra.  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  See Lathan, 
supra.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a low back disorder, and the benefit of the doubt rule does 
not apply.  See 38 U.S.C.A. § 5107 (West 2002).

II.	Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

The veteran's right knee disorder is rated under Diagnostic 
Code 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating, while flexion limited 
to 30 degrees warrants a 20 percent rating.  See 38 C.F.R. § 
4.71a, DC 5260 (2007).

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261 (2007).  The Board points out 
that, in a precedent opinion, the VA General Counsel held 
that separate ratings may be assigned under DC 5260 
(limitation of flexion) and DC 5261 (limitation of extension) 
for disability of the same joint.  VAOPGCPREC 9-2004 
(September 17, 2004).

After careful review of the record, the Board finds that the 
competent medical evidence of record does not support an 
evaluation in excess of 20 percent for the veteran's service-
connected right knee disorder.  In this regard, the Board 
notes that the veteran's right knee disorder was manifested 
during the appeal period by subjective complaints of pain, 
difficulty standing and sitting, fatigability and decreased 
range of motion.  In addition, there is objective evidence of 
limitation of motion.  There is no evidence, however, of 
marked knee disability or ankylosis of the right knee, nor is 
there evidence of instability.

With regards to range of motion testing, the Board observes 
an April 2007 VA examination found the veteran to have 
flexion of the right knee to 75 degrees and full extension to 
zero degrees.  The Board observes that such range of motion 
does not warrant a compensable evaluation under Diagnostic 
Codes 5260 or 5261.  However, after repetitive use, the VA 
examiner noted that flexion of the right knee was limited to 
35 degrees of motion; the veteran was capable of full 
extension to zero degrees after repetitive use.  As such, 
taking into account the Court's holding in DeLuca the Board 
concludes that the veteran's right knee disability more 
closely approximates a 20 percent disability evaluation for 
limitation of flexion in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  See also 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Lichtenfels, 1 Vet. App. at 488; DeLuca, supra.  However, a 
separate evaluation for limitation of extension of the right 
knee is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The Board has considered the applicability of additional 
diagnostic codes potentially pertinent to the veteran's 
service-connected right knee disorder.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board finds that 
Diagnostic Code 5257 does not apply because there is no 
objective evidence of instability in the right knee.  The 
April 2007 VA examination report expressly notes no 
instability of the right knee.
 
The Board further observes that Diagnostic Codes 5258 and 
5259 do not apply to the veteran's current disorder because 
there is no evidence of semilunar dislocated cartilage or 
removal of the semilunar cartilage.  In addition, as the 
evidence of record fails to demonstrate ankylosis or other 
impairment of the tibia or fibula, the veteran is not 
entitled to a higher rating under Diagnostic Codes 5256 and 
5262.  

As a final note, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, but the record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected right knee disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1996).

The Board acknowledges the veteran's statements that his 
right knee disorder is worse than the assigned 20 percent 
rating.  However, in determining the actual degree of 
disability, an objective examination is more probative of the 
degree of the veteran's impairment.  Furthermore, the 
opinions and observations of the veteran alone cannot meet 
the burden imposed by the rating criteria under 38 C.F.R. § 
4.71a with respect to determining the severity of his 
service-connected right knee disorder.  See Moray v. Brown, 2 
Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2007).  
As a preponderance of the evidence is against the assignment 
of an evaluation in excess of 20 percent for the veteran's 
right knee disorder, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.	Compensation Pursuant to 38 C.F.R. § 3.324

The veteran has been granted service connection the 
following: a cognitive disorder, currently evaluated as 100 
percent disabling; temporomandibular joint dysfunction 
syndrome, degenerative joint disease of the left knee and 
residuals of a right knee injury, each evaluated as 20 
percent disabling, and neurodermatitis/eczema, currently 
evaluated as 10 percent disabling.  Consequently, as a 
compensable rating under 38 C.F.R. § 3.324 requires that the 
appellant not be in receipt of a compensable rating for any 
service connected disorder, the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Service connection for epididymitis is denied.

Service connection for dizziness is denied.

Service connection for a low back disorder is denied.

An evaluation in excess of 20 percent for residuals of a 
right knee injury is denied.

A 10 percent evaluation for multiple noncompensable service-
connected conditions pursuant to 38 C.F.R. § 3.324 is denied.


REMAND

The veteran is seeking service connection for bilateral 
hearing loss and a right hand disorder.  The Board observes 
that the record is unclear as to whether the veteran suffers 
from either disorder.  

With respect to bilateral hearing loss, the Board notes the 
veteran was provided an audiological evaluation in July 1996, 
which indicated the veteran does not suffer from a hearing 
loss disability.  However, the veteran's October 1994 
separation examination notes "hearing loss standard 
threshold shift in many frequencies."  Finally, a January 
2007 VA treatment record indicates the veteran had recently 
received an audiological evaluation; however, the results of 
this evaluation is not of record.  As such, the veteran 
should be provided a VA examination to determine whether he 
currently suffers from a hearing disability and, if so, 
whether such disability is etiologically related to active 
service.

With respect to a right hand disorder, the veteran testified 
at a December 2007 Board hearing that he suffers from 
residuals of a broken bone of the right little finger.  While 
there is no competent evidence of such a disability, the 
Board observes a January 2005 VA treatment record notes the 
veteran's right little finger "is curving up."  As such, 
the veteran should be provided a VA examination to determine 
whether he currently suffers from a right hand disability, to 
include residuals of a broken bone of the right little finger 
and, if so, whether such disability is etiologically related 
to active service.

In addition, the veteran is service-connected for 
neurodermatitis/eczema, currently evaluated as 10 percent 
disabling.  In a May 2007 supplemental statement of the case, 
the RO relied on an April 2007 VA examination in continuing 
the 10 percent rating.  The veteran asserted in a December 
2007 hearing before the Board that his neurodermatitis/eczema 
has increased in severity since his last VA examination.  
Therefore, a new VA examination is warranted.  See VAOPGCPREC 
11-95 (1995) (a new examination is appropriate when there is 
an assertion of an increase in severity since the last 
examination).

As a final matter, the Board notes a recent decision of the 
Court of Appeals for Veterans Claims (Court) established 
specific requirements for VCAA notices sent with regard to 
increased rating claims.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Specifically, the Court held in Vazquez 
that, for an increased compensation claim, section 5103(a) 
requires first element notice which, at a minimum, notifies 
the claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Thus, on 
remand, notice conforming to Vazquez-Flores should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1.	Review the claims file and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the AOJ should ensure that 
the notification requirements and 
development procedures contained in the 
Court's decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are 
fully met.  

2.	Obtain any outstanding VA treatment 
records.  Specifically, attempts should 
be made to obtain any VA audiological 
evaluations that are not associated 
with the claims file.  A response, 
negative or positive, should be 
associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

3.	Schedule the veteran for a VA 
audiological examination for the 
purpose of ascertaining the extent and 
etiology of any hearing loss.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should perform any medically 
indicated testing.  After reviewing the 
record and examining the veteran, the 
examiner should specify the nature of 
any hearing loss disability, providing 
diagnoses for all identified 
disabilities.  The examiner should then 
provide an opinion as to whether any 
current hearing loss is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to the veteran's 
active service, including any in-
service noise exposure.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the veteran currently has 
hearing loss that is related to service 
on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

4.	Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any right 
hand disorder.  The claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
perform any medically indicated 
testing.  After reviewing the record 
and examining the veteran, the examiner 
should specify the nature of any right 
hand disorder, providing diagnoses for 
all identified disabilities.  The 
examiner should then provide an opinion 
as to whether any current right hand 
disorder is more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), etiologically related 
to the veteran's active service.  A 
detailed rationale should be provided 
for all opinions.  If it cannot be 
determined whether the veteran 
currently has a right hand disorder 
that is related to service on a medical 
scientific basis and without invoking 
processes related to guesses or based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

5.	Schedule the veteran for a VA skin 
examination for the purpose of 
determining the manifestations and 
severity of her service-connected 
neurodermatitis/eczema.  All effort 
should be made to schedule the 
veteran's examination for a time when 
his skin disease is most active.  The 
claims file, to include this REMAND, 
must be made available to the examiner 
for review, and the examiner should 
indicate that such a review was 
accomplished.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should indicate the percent of 
entire body involved and percent of 
exposed area affected.  The examiner 
should also note whether systemic 
therapy such as corticosteroids or 
other immunosuppressive drugs have been 
required to treat the service-connected 
neurodermatitis/eczema and, if so, the 
frequency and duration of their use.

6.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claims based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


